 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   KYLE CLARDY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00217 LJO-SKO
12                     Plaintiff,                   AMENDED STIPULATION TO CONTINUE
                                                    TRIAL DATE; ORDER
13   vs.
14   KYLE CLARDY,                                   DATE: June 11, 2019
                                                    TIME: 8:30 a.m.
15                    Defendant.                    JUDGE: Hon. Lawrence J. O’Neill
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel, Assistant United States Attorney Melanie Alsworth, counsel for Plaintiff, and Assistant
19   Federal Defender Megan T. Hopkins, counsel for Defendant Kyle Clardy, that the trial set for
20   February 20, 2019 at 8:30 a.m., may be continued to June 11, 2019 at 8:30 a.m. or as soon
21   thereafter as the Court is available.
22          The reason for this continuance is that the government has notified the defense that it will
23   be filing either a superseding or separate indictment in January, 2019, charging the defendant
24   with at least four additional counts, including a count which carries a mandatory minimum and
25   consecutive sentence. This will change the trajectory of the case and require additional defense
26   investigation and preparation in advance of trial, in addition to the need for further plea
27   negotiations in an effort to resolve the case. The continuance will allow additional time for
28   defense investigation and plea negotiations in light of the additional charges which the
 1   government has confirmed it intends to seek by way of grand jury.
 2           Based on the foregoing the parties agree that the ends of justice served by resetting the
 3   trial date outweigh the best interest of the public and the defendant in a speedy trial. Therefore
 4   the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 5
 6   Dated: December 20, 2018                       MCGREGOR SCOTT
                                                    United States Attorney
 7
 8                                                  /s/ Melanie Alsworth
                                                    MELANIE ALSWORTH
 9                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
10
11   Dated: December 20, 2018                       HEATHER E. WILLIAMS
                                                    Federal Defender
12
13                                                  /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
14                                                  Assistant Federal Defenders
                                                    Attorneys for Defendant
15                                                  KYLE CLARDY
16
17                                                ORDER
18           The Court has reviewed and considered the stipulation of the parties to continue the trial
19   in this case. Good cause appearing, the jury trial currently set for February 20, 2019, is
20   continued to June 11, 2019, at 8:30 a.m. The time period between February 20, 2019 and June
21   11, 2019 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and
22   (B)(i) and (iv), as the ends of justice served by granting the continuance outweigh the best
23   interest of the public and the defendant in a speedy trial.
24
     IT IS SO ORDERED.
25
26      Dated:       December 20, 2018                       /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27
28

                                                      -2-
      CLARDY: Stipulation to Continue Trial
